Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the method of claim 17" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 is directed to “ a system” and does not recite a method.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Seguin, US 2012/0016464 A1 (“Seguin”) in view of Keranen, US 2010/0145440 A1 (“Keranen”).
Regarding claim 1, Seguin discloses a system (see Figs. 1-8) for replacing a native heart valve, the system comprising: an expansible helical anchor (40, Figs. 1-8, para [0028]) formed as multiple coils (Figs. 1-8, paras [0026] and [0027]) adapted to support a heart valve prosthesis (see paras [0026] and [0027]), at least one of the coils being normally being at a first diameter, and being expandable to a second, larger diameter upon application of radial outward force from within the helical anchor (para [0028], see Figs. 7-8), wherein a gap is defined between adjacent coils that is capable of preventing engagement by at least one of the adjacent coils with the native heart valve (see Figs. 1,4-9; space between coils, para [0028]); an expansible heart valve prosthesis (21,24, Figs. 1-8, paras [0026], [0027], [0037]) capable of being delivered into the helical anchor and expanded inside the multiple coils into engagement with the at least one coil to move the at least one coil from the first diameter to the second diameter while securing the helical anchor and the heart valve prosthesis together (paras [0026], [0027], [0037]).
The language, "sufficient to prevent engagement by at least one of the adjacent coils with the native heart valve," merely recites an intended use of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "Sufficient to prevent engagement by at least one of the adjacent coils with the native heart valve," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The Office submits that the device of Seguin meets the structural limitations of the claim, and is capable of being deployed so that the coils lie on opposite sides of the native heart valve and the coil does not engage the leaflets of the native heart valve (see para [0034], Figs. 4A-C).
Senguin is silent as to a seal on the helical anchor and configured to engage the helical anchor and prevent blood leakage past the heart valve prosthesis after implantation of the heart valve prosthesis in the helical anchor.
However, Keranen, in the same field of art, teaches a system (Figs. 2-17, paras [0106]-[0116]) for replacing a native heart valve (paras [0018]-[0025]), the system comprising:
an expansible helical anchor (41) formed as multiple coils (42, 44) adapted to support a heart valve prosthesis (para [0028]; configured and arranged to fit on annulus of heart valve; para [0129], with valve 64), at least one of the coils normally being at a first diameter (delivery shape, para [0105]), and being expandable to a second, larger diameter (second, delivered or spiral shape, para [0105]), wherein a gap (space between 42, 44, see Fig. 3) is defined between adjacent coils sufficient to prevent engagement by at least one of the adjacent coils with the native heart valve (para [0122]; coils disposed around 
an expansible heart valve prosthesis (64, see Figs. 14a-b, para [0129]) capable of being delivered into the helical anchor (41); and 
a seal (flange 50, 54, Figs. 4-6) on the helical anchor and configured to engage the helical anchor and prevent blood leakage past the heart valve prosthesis after implantation of the heart valve prosthesis in the helical anchor (para [0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the anchor of Senguin with the seal as taught by Keranen in order to provide the stated advantages of overlapping with the commissures when the device is arranged in the heart valve annulus and therefore form a sealing preventing possible leakage of blood from the ventricle side and atrial side (Keranen, para [0118]).
Regarding claim 2, Senguin as modified discloses the system of claim 1, and Keranen teaches wherein the helical anchor includes another coil (additional coils on top and bottom portion of 41, see paras [0090] to [0091]) that would move from a larger diameter to a smaller diameter as the heart valve prosthesis is expanded inside the multiple coils in the device of Senguin as modified by Keranen (paras [0104]-[0105] of Keranen teaches that the coils can be forced outward and/or expanded outward).  Similar to Seguin, the anchor of Keranin is made of shape memory material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coils of Seguin expand and also contract as taught by 
Regarding claim 3, Senguin as modified discloses the system of claim 1, and Keranen further teaches wherein the seal (50) includes portions (flange portions 54) extending between adjacent coils for preventing blood leakage through the helical anchor and past the heart valve prosthesis (Figs. 4-6, para  [0118]).
Regarding claim 4, Senguin as modified discloses the system of claim 1, and Keranen further teaches wherein the seal (50) further comprises a membrane or panel (flanges 54) extending between at least two coils of the helical anchor (42, 44) after implantation of the heart valve prosthesis in the helical anchor (see Figs. 4-6, para [0118]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the anchor of Senguin with the seal/membrane/panel as taught by Keranen in order to provide the stated advantages of overlapping with the commissures when the device is arranged in the heart valve annulus and therefore form a sealing preventing possible leakage of blood from the ventricle side and atrial side (Keranen, para [0118]).
Regarding claim 5, Senguin as modified discloses the system of claim 1, and Senguin further teaches wherein the heart valve prosthesis includes a blood inflow end and a blood outflow end (21, 22, Fig. 1A), at least one of the ends being unflared and generally cylindrical in shape (see shape in Fig. 1A).
Regarding claim 6, Senguin as modified discloses the system of claim 1, and Senguin teaches wherein the gap is formed by a coil portion of the helical anchor that 
Regarding claim 8, Senguin discloses a method of implanting an expansible heart valve prosthesis in the heart of a patient (21, 24, see Figs. 1-8), comprising: delivering an expansible anchor (40, Figs. 1-8, para [0028]) in the form of multiple coils (Figs. 1-8, paras [0026] and [0027]) proximate the native heart valve, positioning the expansible heart valve prosthesis within the multiple coils of the expansible anchor with the expansible heart valve prosthesis and the expansible anchor in unexpanded states (21,24, Figs. 1-8, paras [0026], [0027], [0037]), expanding the expansible heart valve prosthesis inside the expansible anchor thereby expanding the expansible heart valve prosthesis while securing the expansible heart valve prosthesis relative to the expansible anchor (paras [0026], [0027], [0037]).
Senguin is silent as to carrying a seal on the anchor and extending between at least two adjacent coils for preventing blood leakage through the anchor and past the heart valve prosthesis.
However, Keranen, in the same field of art, teaches a system and method for implanting a heart valve prosthesis (Figs. 2-17, paras [0106]-[0116]) and/or method for replacing a native heart valve (paras [0018]-[0025]), the system comprising an expansible helical anchor (41) formed as multiple coils (42, 44) adapted to support a heart valve prosthesis (para [0028]; configured and arranged to fit on annulus of heart valve; para [0129], with valve 64), at least one of the coils normally being at a first diameter (delivery shape, para [0105]), and being expandable to a second, larger diameter (second, delivered or spiral shape, para [0105]), wherein a gap (space 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the anchor of Senguin with the seal as taught by Keranen in order to provide the stated advantages of overlapping with the commissures when the device is arranged in the heart valve annulus and therefore form a sealing preventing possible leakage of blood from the ventricle side and atrial side (Keranen, para [0118]).
Regarding claim 9, Senguin as modified discloses the method of claim 8, and Keranen teaches wherein the anchor includes another coil (additional coils on top and bottom portion of 41, see paras [0090] to [0091]) that would move from a larger diameter to a smaller diameter as the heart valve prosthesis is expanded inside the multiple coils in the device of Senguin as modified by Keranen (paras [0104]-[0105] of Keranen teaches that the coils can be forced outward and/or expanded outward).  Similar to Seguin, the anchor of Keranin is made of shape memory material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coils of Seguin expand and also contract as taught by 
Regarding claim 10, Senguin as modified discloses the method of claim 8, and Keranene teaches wherein the seal (50) further comprises a membrane or panel (flanges 54) extending between at least two coils of the helical anchor (42, 44) after implantation of the heart valve prosthesis in the helical anchor (see Figs. 4-6, para [0118]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the anchor of Senguin with the seal/membrane/panel as taught by Keranen in order to provide the stated advantages of overlapping with the commissures when the device is arranged in the heart valve annulus and therefore form a sealing preventing possible leakage of blood from the ventricle side and atrial side (Keranen, para [0118]).

Claims 7, 11, 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Senguin and Keranen as applied above, and further in view of Toomes et al, US 2010/0168844 A1 (“Toomes”).
Regarding claims 7, 11, Senguin as modified discloses the system of claim 1 and method of claim 8, but is silent as to wherein the seal comprises a layer of foam.
However, Toomes, in the same field of art, namely, system, devices and methods for reducing paravalvular leakage in heart valves (see para [0039]), teaches a valve replacement system (20, Figs. 7-12) with a valve support structure (24), replacement valve (22) and a cuff (26).  Toomes further teaches that the valve support 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the seal of Senguin as modified by Keranen with a foam layer as taught by Toomes in order to provide the stated advantages of a soft circular cross-sectional shape to provide adjustable sealing, and the flexible foam material of Toomes would achieve the desired results (Toomes, para [0069]), and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 12, Senguin discloses a system for replacing a native heart valve (see Figs. 1-8), the system comprising: an anchor (40, Figs. 1-8, para [0028]) comprising multiple coils (Figs. 1-8, paras [0026] and [0027]), at least one of the coils normally being at a first diameter, and being expandable to a second, larger diameter upon application of radial outward force from within the anchor (para [0028], see Figs. 7-8); an expansible prosthetic heart valve (21,24, Figs. 1-8, paras [0026], [0027], [0037]) capable of being delivered into the anchor and expanded inside the multiple coils to move the at least one coil from the first diameter to the second diameter while securing 
Senguin is silent as to a seal on the anchor comprising a layer of foam.
However, Keranen, in the same field of art, teaches a system (Figs. 2-17, paras [0106]-[0116]) for replacing a native heart valve (paras [0018]-[0025]), the system comprising an expansible helical anchor (41) formed as multiple coils (42, 44) adapted to support a heart valve prosthesis (para [0028]; configured and arranged to fit on annulus of heart valve; para [0129], with valve 64), at least one of the coils normally being at a first diameter (delivery shape, para [0105]), and being expandable to a second, larger diameter (second, delivered or spiral shape, para [0105]), wherein a gap (space between 42, 44, see Fig. 3) is defined between adjacent coils sufficient to prevent engagement by at least one of the adjacent coils with the native heart valve (para [0122]; coils disposed around outside of leaflets 22, 24 and are capable of preventing engagement with the leaflets 22, 24, see Fig. 10 also, para [0125]); an expansible heart valve prosthesis (64, see Figs. 14a-b, para [0129]) capable of being delivered into the helical anchor (41); and a seal (flange 50, Figs. 4-6) on the helical anchor and configured to engage the helical anchor and prevent blood leakage past the heart valve prosthesis after implantation of the heart valve prosthesis in the helical anchor (para [0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the anchor of Senguin with the seal as taught by Keranen in order to provide the stated advantages of overlapping with the commissures when the device is arranged in the heart valve annulus and therefore form 
Senguin and Keranen are both silent as to the seal comprising a layer of foam.
However, Toomes, in the same field of art, namely, system, devices and methods for reducing paravalvular leakage in heart valves (see para [0039]), teaches a valve replacement system (20, Figs. 7-12) with a valve support structure (24), replacement valve (22) and a cuff (26).  Toomes further teaches that the valve support structure may be self-expanding and delivered to the target site to reduce leakage around the valve (see para [0044]), and that the valve (20) has a cuff (26) including a skirt (60) and a seal (flange 62) in the shape of a circle or coil around the valve (22), (see Figs. 7-8, para [0060]), and where the skirt and flange (60, 62) provide a source of sealing to allow the valve to conform to irregularities of the valve annulus (see para [0061]).  Toomes teaches that the seal/flange (62) can be made of a layer of foam (see para [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the seal of Senguin as modified by Keranen with a foam layer as taught by Toomes in order to provide the stated advantages of a soft circular cross-sectional shape to provide adjustable sealing, and the flexible foam material of Toomes would achieve the desired results (Toomes, para [0069]), and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 13, Senguin as modified discloses the system of claim 12, and Senguin teaches wherein the anchor includes a coil portion that moves from a larger diameter to a smaller diameter as the prosthetic heart valve is expanded inside the multiple coils (Senguin teaches multiple coil portions, where a “coil portion” can be any portion of the first or second coil parts, see paras [0026], [0027], [0037]).
Regarding claim 14, Senguin as modified discloses the system of claim 12, and Keranen teaches wherein the seal (50) includes portions extending between adjacent coils for preventing blood leakage through the anchor and past the prosthetic heart valve (flange portions 54, see Figs. 4-6, para [0118]).
Regarding claim 15, Senguin as modified discloses the system of claim 12, and Keranen teaches wherein the seal (50) further comprises a membrane or panel (multiple flanges 54) extending between at least two coils of the anchor after implantation of the prosthetic heart valve in the anchor (see Figs. 4-6, para [0118]).
Regarding claim 16, Senguin as modified discloses the system of claim 12, and Senguin teaches wherein the anchor comprises a gap formed by a coil portion of the anchor that extends non-parallel to adjacent coil portions of the anchor (Figs. 1A, 4-9, paras [0026]-[0027]; gap between adjacent coils is perpendicular to diameter of coils 40).
Regarding claim 17, Senguin discloses a system for replacing a native heart valve (see Figs. 1-8), the system comprising: an anchor comprising multiple coils (40, Figs. 1-8, para [0028]), at least one of the coils normally being at a first diameter, and being expandable to a second, larger diameter upon application of radial outward force from within the anchor (see paras [0026], [0027], [0037]); an expansible prosthetic heart 
Senguin is silent as to a seal on the anchor comprising a first layer of a first material and a second layer of a second material, the first material being a different material from the second material.
However, Keranen, in the same field of art, teaches a system (Figs. 2-17, paras [0106]-[0116]) for replacing a native heart valve (paras [0018]-[0025]), the system comprising an expansible helical anchor (41) formed as multiple coils (42, 44) adapted to support a heart valve prosthesis (para [0028]; configured and arranged to fit on annulus of heart valve; para [0129], with valve 64), at least one of the coils normally being at a first diameter (delivery shape, para [0105]), and being expandable to a second, larger diameter (second, delivered or spiral shape, para [0105]), wherein a gap (space between 42, 44, see Fig. 3) is defined between adjacent coils sufficient to prevent engagement by at least one of the adjacent coils with the native heart valve (para [0122]; coils disposed around outside of leaflets 22, 24 and are capable of preventing engagement with the leaflets 22, 24, see Fig. 10 also, para [0125]); an expansible heart valve prosthesis (64, see Figs. 14a-b, para [0129]) capable of being delivered into the helical anchor (41); and a seal (flange 50, Figs. 4-6) on the helical anchor and configured to engage the helical anchor and prevent blood leakage past the heart valve prosthesis after implantation of the heart valve prosthesis in the helical anchor (para [0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the anchor of Senguin with the seal as taught by Keranen in order to provide the stated advantages of overlapping with the commissures when the device is arranged in the heart valve annulus and therefore form a sealing preventing possible leakage of blood from the ventricle side and atrial side (Keranen, para [0118]).
Senguin and Keranen are both silent as to the seal comprising a first layer of a first material and a second layer of a second material, the first material being a different material from the second material.
However, Toomes, in the same field of art, namely, system, devices and methods for reducing paravalvular leakage in heart valves (see para [0039]), teaches a valve replacement system (20, Figs. 7-12) with a valve support structure (24), replacement valve (22) and a cuff (26).  Toomes further teaches that the valve support structure may be self-expanding and delivered to the target site to reduce leakage around the valve (see para [0044]), and that the valve (20) has a cuff (26) including a skirt (60) and a seal (flange 62) in the shape of a circle or coil around the valve (22), (see Figs. 7-8, para [0060]), and where the skirt and flange (60, 62) provide a source of sealing to allow the valve to conform to irregularities of the valve annulus (see para [0061]).  Toomes teaches that the seal/flange (62) can be made of a first layer of a first material (fabric layer) and a second layer of a second material (soft material on inside such as foam), the first material being a different material from the second material (see paras [0068] to [0069]; fabric and foam are different materials).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the seal of Senguin as modified by Keranen with a foam layer as taught by Toomes in order to provide the stated advantages of a soft circular cross-sectional shape to provide adjustable sealing, and the flexible foam material of Toomes would achieve the desired results (Toomes, para [0069]), and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 18, Senguin as modified discloses the system of claim 17, and Senguin teaches wherein the anchor includes a coil portion that moves from a larger diameter to a smaller diameter as the prosthetic heart valve is expanded inside the multiple coils (Senguin teaches multiple coil portions, where a “coil portion” can be any portion of the first or second coil parts, see paras [0026], [0027], [0037]).
Regarding claim 19, Senguin as modified discloses the system of claim 17, and Keranen teaches wherein the seal (50) includes portions extending between adjacent coils for preventing blood leakage through the anchor and past the prosthetic heart valve (flange portions 54, see Figs. 4-6, para [0118]). 
Regarding claim 20, Senguin as modified discloses the system of claim 17, and Toomes teaches wherein at least one of the first material and the second material is a foam material (see para [0069]).  
Regarding claim 21, Senguin as modified discloses the method of claim 17, and Keranen teaches wherein the anchor comprises an upper coiled anchor portion (42) and a lower coiled anchor portion (44) that each wind in opposite directions and are crimped .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO 892 for systems used in replacing or repairing native heart valves that have coiled anchor structures and/or sealing systems on the valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771